


EXHIBIT 10.1


SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 5th day of February, 2010, by and among SILICON VALLEY BANK, a
California corporation (“Bank”), COMVERGE, INC., a Delaware corporation
(“Comverge”), ENERWISE GLOBAL TECHNOLOGIES, INC., a Delaware corporation
(“Enerwise”), COMVERGE GIANTS, LLC, a Delaware limited liability company
(“Giants”), PUBLIC ENERGY SOLUTIONS, LLC, a New Jersey limited liability company
(“PES”), PUBLIC ENERGY SOLUTIONS NY, LLC, a Delaware limited liability company
(“PES-NY”), CLEAN POWER MARKETS, INC., a Pennsylvania corporation (“CPM”) and
ALTERNATIVE ENERGY RESOURCES, INC. a Delaware corporation (“AER”) (each of
Comverge, Enerwise, Giants, PES, PES-NY, CPM and AER are hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”).  As used herein,
“Original Borrowers” means Comverge, Enerwise, Giants, PES, PES-NY and CPM.
 
Recitals
 
A.           Bank and Original Borrowers have entered into that certain Loan and
Security Agreement dated as of November 7, 2008, as amended by that certain
First Amendment to Loan and Security Agreement dated October 23, 2009 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Original Borrowers for the purposes
permitted in the Loan Agreement.
 
C.           AER is a wholly-owned Subsidiary of Comverge.
 
D.           Borrowers have requested that Bank amend the Loan Agreement to
increase the maximum amount of the Revolving Loan and extend the Revolving Line
Maturity Date and have agreed to add AER as a co-Borrower.
 
E.           Bank has agreed to so amend the Loan Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 2.4 (Payment of Interest on the Credit Extensions).  The first
sentence of Section 2.4(a)(i) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
 
Each Advance shall bear interest on the outstanding principal amount thereof
from the date when made, continued or converted until paid in full at either (A)
a rate per annum equal to (a) the greater of (i) the Prime Rate or (ii) four
percent (4%), plus (b) the Prime Rate Advance Margin, or (B) a rate per annum
equal to (a) the LIBOR Advance Rate plus (b) the LIBOR Rate Advance Margin, as
the case may be.
 
2.2 Section 2.5 (Commitment Fees).  Section 2.5(a)(i) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
 
(i) Revolving Loan.  A fully earned, non-refundable commitment fee equal to (A)
Fifty Thousand Dollars ($50,000) on the Effective Date, (B) Twenty-Five Thousand
Dollars ($25,000) on the first anniversary of the Effective Date, (C) One
Hundred Thousand Dollars ($100,000) on February 5th, 2010 and (D) Seventy-Five
Thousand Dollars ($75,000) on February 5th of each year thereafter.
 
2.3 Section 6.2 (Financial Statements, Reports, Certificates).  Section 6.2(d)
of the Loan Agreement is hereby amended by (a) deleting the reference to “$750”
and replacing it with “$850” and (b) adding the following at the end of Section
6.2(d): “Borrower and Bank hereby acknowledge and agree that an audit shall be
conducted, at Borrower’s expense (subject to the audit fee restrictions
described above), within ninety (90) days after February 5th, 2010.”
 
2.4 Section 6.5 (Insurance).  The following language in the fifth sentence
of  Section 6.5 of the Loan Agreement is hereby deleted in its entirety:
 
“; provided, however, that to the extent that a portion of any such proceeds
relate to claims involving AER, such portion shall not be payable to Bank on
account of the Obligations.”
 
2.5 Section 6.6 (Operating Accounts).  Section 6.6(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
 
(a)           As of February 5th, 2010, Borrowers maintain operating and other
deposit accounts and securities accounts with Bank and Bank’s
Affiliates that represent at least 80% of the dollar value of Borrowers’
accounts at all financial institutions, excluding Cash Collateral held at other
financial institutions used to secure letters of credit or cash held as lease
deposits.  Borrowers agree to move their accounts with other financial
institutions over to Bank and Bank’s Affiliates so as to maintain their primary
banking relationship with Bank and Bank’s Affiliates, which shall include
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates that represent at least 90% of the dollar value of Borrowers’
accounts at all financial institutions.  It shall be considered and Event of
Default under this Agreement if Borrowers’ primary operating and other deposit
accounts and securities accounts representing at least 90% of the dollar value
of Borrowers’ accounts at all financial institutions are not fully functional
with Bank and Bank’s Affiliates on or before April 30, 2010.
 
2.6 Section 6.7 (Financial Covenants).  Section 6.7 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following
 
6.7           Financial Covenants.
 
Borrowers shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to
Borrowers:
 
(a)           Tangible Net Worth.  A Tangible Net Worth, measured as of the last
day of each fiscal quarter during the following periods, of at least the
following:
 
Period
Minimum Tangible Net Worth
Quarter ending March 31, 2010
$50,000,000 plus the Applicable Equity Proceeds
Quarter ending June 30, 2010
$42,000,000 plus the Applicable Equity Proceeds
Quarter ending September 30, 2010
$42,000,000 plus the Applicable Equity Proceeds
Quarter ending December, 2010 and each quarter thereafter
$50,000,000 plus the Applicable Equity Proceeds



(b)           Liquidity Ratio .  A Liquidity Ratio, measured as of the last day
of each month, of at least (i) 1.30 to 1.00 through December 31, 2010, (ii) 1.40
to 1.00 from January 31, 2011 through December 31, 2011 and (iii) 1.50 to 1.00
as of January 31, 2012 and each month thereafter.
 
2.7 Section 6 (Affirmative Covenants).  Section 6 of the Loan Agreement is
hereby amended by adding the following Section 6.11 immediately after Section
6.10:
 
6.11           Pledge of Stock.


If AER has not transferred all of its assets to another Borrower or merged with
and into another Borrower on or before June 1, 2010, then Comverge shall execute
and deliver to Bank on or before such date, (a) a stock pledge agreement in
favor of Bank pledging one hundred percent (100%) of the equity ownership
interest in the outstanding capital stock of AER, (b) a stock transfer in blank
and (c) the original stock certificates evidencing such pledged shares.


2.8 Section 8.2 (Events of Default).  Section 8.2(a) of the Loan Agreement is
hereby amended by adding “or 6.11” immediately after the reference to “6.7”.
 
2.9 Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:
 
“Applicable Equity Proceeds” means an amount equal to fifty percent (50%) of all
proceeds received by Borrowers from the sale of equity securities by any
Borrower after February 5th, 2010.
 
“LIBOR Advance Rate” means, for each Revolving Loan Interest Period in respect
of a LIBOR Advance comprising part of the same Advance, an interest rate per
annum (rounded upward, if necessary, to the nearest 1/10,000th of one percent
(0.0001%)) equal to (a) the greater of (i) LIBOR for such Revolving Loan
Interest Period or (ii) one and one half percent (1.5%), divided by (b) one (1)
minus the Reserve Requirement for such Revolving Loan Interest Period.
 
“Minimum Cash Requirement” means (as it relates solely to the application and
applicability of a Non-Formula Period, and in no way shall be interpreted to
mean a financial covenant of the Borrowers under this Agreement) as of the end
of each fiscal quarter during the following periods, Borrowers maintaining a
minimum balance of unrestricted Cash and Cash Equivalents with Bank and Bank’s
Affiliates of at least Forty Million Dollars ($40,000,000).
 
“Revolving Loan” is an Advance or Advances in an amount not to exceed to Thirty
Million Dollars ($30,000,000).
 
“Revolving Loan Maturity Date” is December 31, 2012.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.
 
2.10 Section 13 (Definitions).  Clause (h) of the definition of “Permitted
Indebtedness” in Section 13.1 of the Loan Agreement is hereby deleted in its
entirety.
 
2.11 Section 13 (Definitions).  Clause (k) of the definition of “Permitted
Investments” in Section 13.1 of the Loan Agreement is hereby deleted in its
entirety and clause (j) of the definition of “Permitted Investments” in Section
13.1 of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:
 
(j)           Investments consisting of the Transfer of all assets of AER to
another Borrower.
 
2.12 Section 13 (Definitions).  The following term and its definition are hereby
added to Section 13.1:
 
“Liquidity Ratio” is (a) Cash and Cash Equivalents held at Bank or Bank’s
Affiliates, plus billed Accounts Receivable, divided by (b) all outstanding
Obligations, including, without limitation, issued and outstanding Letters of
Credit.
 
2.13 Exhibit C (Borrowing Base Certificate).  Exhibit C of the Loan Agreement is
hereby deleted in its entirety and replaced with Exhibit C attached hereto.
 
2.14 Exhibit E (Compliance Certificate).  Exhibit E of the Loan Agreement is
hereby deleted in its entirety and replaced with Exhibit E attached hereto.
 
3. Additional Borrower Joinder.
 
3.1 AER and Original Borrowers hereby acknowledge, confirm and agree that on and
as of the date of this Amendment AER has become a “Borrower” (as that term is
defined in the Loan Agreement), and, along with the Original Borrowers, is
included in the definition of “Borrower” under the Loan Agreement and the other
Loan Documents for all purposes thereof, and as such shall be jointly and
severally liable, as provided in the Loan Documents, for all Obligations
thereunder (whether incurred or arising prior to, on, or subsequent to the date
hereof) and otherwise bound by all of the terms, provisions and conditions
thereof.
 
3.2 Without in any way implying any limitation on any of the provisions of this
Amendment, the Loan Agreement, or any of the other Loan Documents, AER hereby
assigns, pledges and grants to the Bank as security for the Obligations, and
agrees that the Bank shall have a perfected and continuing security interest in,
and Lien on, all of the Borrower’s Collateral, whether now owned or existing or
hereafter acquired or arising.  AER further agrees that the Bank shall have in
respect thereof all of the rights and remedies of a secured party under the
Uniform Commercial Code as well as those provided in this Amendment, under each
of the other Loan Documents and under applicable laws.
 
3.3 Without in any way implying any limitation on any of the provisions of this
Amendment, AER agrees to execute such financing statements, instruments, and
other documents as the Bank may require in connection with joinder of AER as a
Borrower under the Loan Documents and the granting of the Lien described in
Section 3.2 above.
 
4. Limitation of Amendments.
 
4.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
5. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrowers hereby represent and warrant to Bank as follows:
 
5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date and except as indicated in Section 4.3 below),
and (b) no Event of Default has occurred and is continuing;
 
5.2 Borrowers have the power and authority to execute and deliver this Amendment
and to perform their obligations under the Loan Agreement, as amended by this
Amendment;
 
5.3 The organizational documents of Borrowers most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
5.4 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
5.5 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrowers, (b) any contractual restriction
with a Person binding on Borrowers, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrowers, or (d) the organizational documents of Borrowers;
 
5.6 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrowers, except as already has been obtained or made; and
 
5.7 This Amendment has been duly executed and delivered by Borrowers and is the
binding obligation of Borrowers, enforceable against Borrowers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
6. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
7. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
8. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) AER’s
execution and delivery to Bank of an Intellectual Property Security Agreement in
the form previously executed by the Original Borrowers, and a Perfection
Certificate, (c) Borrowers’ payment of the commitment fee in the amount equal to
$100,000 referenced in Section 2.5(a)(i)(C) of the Loan Agreement, as amended by
this Amendment, and (d) payment of Bank’s reasonable legal fees and expenses in
connection with the negotiation and preparation of this Amendment.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWERS:
 
COMVERGE, INC.
By  /s/ Michael D. Picchi
Name: Michael D. Picchi
Title:  Interim President and CEO
 
ENERWISE GLOBAL TECHNOLOGIES, INC.
By  /s/ Michael D. Picchi
Name: Michael D. Picchi
Title:  President
 
COMVERGE GIANTS, LLC
By  /s/ Michael D. Picchi
Name: Michael D. Picchi
Title: President
 
PUBLIC ENERGY SOLUTIONS, LLC
By  /s/ Michael D. Picchi
Name:  Michael D. Picchi
Title:  President
 
PUBLIC ENERGY SOLUTIONS NY, LLC
By  /s/ Michael D. Picchi
Name:  Michael D. Picchi
Title:  President
 
CLEAN POWER MARKETS, INC.
By  /s/ Michael D. Picchi
Name:  Michael D. Picchi
Title:  President
[continued on next page]
 
 
ALTERNATIVE ENERGY RESOURCES, INC.
By  /s/ Michael D. Picchi
Name:  Michael D. Picchi
Title:  President
 
 
BANK:
SILICON VALLEY BANK
By  /s/ Scott McCarty
Name: Scott McCarty
Title:VP
 


[signature page of Second Amendment to Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY




Section 1.                      Each Guarantor hereby acknowledges and confirms
that it has reviewed and approved the terms and conditions of the Second
Amendment to Loan and Security Agreement dated as of even date herewith (the
“Amendment”).
 
Section 2.                      Each Guarantor hereby consents to the Amendment
and agrees that the Guaranty relating to the Obligations of Borrower under the
Loan Agreement shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.
 
Dated as of February 5, 2010
 
GUARANTOR


6D COMVERGE, INC.
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




COMVERGE ENERGY MANAGEMENT, INC.
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




COMVERGE UTAH, INC.
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




[continued on next page]

[signature page of Acknowledgment of Amendment and Reaffirmation of Guaranty]


 
 

--------------------------------------------------------------------------------

 
COMVERGE CANADA, INC.
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




COMVERGE ENERGY PARTNERS, LTD
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




PUBLIC ELECTRIC, INC.
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           




PES NY, LLC
 
By:       /s/ Michael D.
Picchi                                                      
 
Name:  Michael D. Picchi                                                      
Title:    President                                           





[signature page of Acknowledgment of Amendment and Reaffirmation of Guaranty]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
BORROWING BASE CERTIFICATE
 
 
Borrowers: Comverge, Inc., Enerwise Global Technologies, Inc., Comverge Giants,
LLC, Public Energy Solutions, LLC, Public Energy Solutions NY, LLC, Clean Power
Markets, Inc. and  Alternative Energy Resources, Inc.

Lender:
Silicon Valley Bank

Commitment Amount:
$30,000,000

 
ACCOUNTS RECEIVABLE
 
1.Accounts Receivable (invoiced) Book Value as of ____________________
$_______________
2.Additions (please explain on reverse)
$_______________
3.TOTAL ACCOUNTS RECEIVABLE
$_______________
   
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
 
4.Un-invoiced Accounts
$_______________
5.Amounts over 90 days due
$_______________
6.Balance of 50% over 90 day accounts
$_______________
7.Credit balances over 90 days
$_______________
8.Concentration Limits
$_______________
9.Foreign Accounts
$_______________
10.Governmental Accounts (excluding Governmental Accounts with Assignment of
Claims)
$_______________
11.Contra Accounts
$_______________
12.Promotion or Demo Accounts
$_______________
13.Intercompany/Employee Accounts
$_______________
14.Disputed Accounts
$_______________
15.Deferred Revenue
$_______________
16.Other (please explain on reverse)
$_______________
17.TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
$_______________
18.Eligible Accounts (#3 minus #17)
$_______________
19.ELIGIBLE AMOUNT OF ACCOUNTS (80% of #18)
$_______________
   
BALANCES
 
20.Revolving Loan
$30,000,000
21.Total Funds Available (lesser of #20 or #19)
$_______________
22.Present balance owing on Line of Credit
$_______________
23.Outstanding under Sublimits
$_______________
24.RESERVE POSITION (#21 minus #22 and #23)
$_______________
 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.
 
COMMENTS:
 
By: ___________________________
Authorized Signer
Date:
BANK USE ONLY
Received by: _____________________
authorized signer
Date:  __________________________
Verified: ________________________
authorized signer
Date: ___________________________
Compliance Status:                                Yes           No



 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
COMPLIANCE CERTIFICATE
 
TO:           SILICON VALLEY
BANK                                                                                                           Date:
________________________


FROM:   COMVERGE, INC.,
ENERWISE GLOBAL TECHNOLOGIES, INC.,
COMVERGE GIANTS, LLC
PUBLIC ENERGY SOLUTIONS, LLC
PUBLIC ENERGY SOLUTIONS NY, LLC
CLEAN POWER MARKETS, INC.
ALTERNATIVE ENERGY RESOURCES, INC.


The undersigned authorized officers of Comverge, Inc., Enerwise Global
Technologies, Inc., Comverge Giants, LLC, Public Energy Solutions, LLC, Public
Energy Solutions NY, LLC, Clean Power Markets, Inc. and Alternative Energy
Resources, Inc. (collectively, the “Borrowers”) certify that under the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) Each
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and each Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which such Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes  No
Annual financial statement (CPA Audited) + CC
FYE within 90 days
Yes  No
Quarterly financial statement
Within 45 days of fiscal quarter end
Yes  No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes  No
Borrowing Base Certificate, A/R & A/P Agings
Monthly within 30 days only required during Non-Formula Period
Yes  No
 



Non-Formula Calculation
Required
Complies
Non-Formula Period:
   
Minimum Cash and Cash Equivalents Requirement
$40,000,000
Yes  No



Financial Covenant
Required
Actual
Complies
       
Maintain on a Quarterly Basis:
     
Minimum Tangible Net Worth:
$50,000,000 plus the Applicable Equity Proceeds, for quarter ending March 31,
2010
 
Yes  No
$42,000,000 plus the Applicable Equity Proceeds, for quarter ending June 30,
2010
 
Yes  No
$42,000,000 plus the Applicable Equity Proceeds, for quarter ending September
30, 2010
 
Yes  No
$50,000,000 plus the Applicable Equity Proceeds, for quarter ending December 31,
2010 and each quarter thereafter
 
Yes  No
    Maintain on a Monthly Basis:
     
Minimum Liquidity
1.3:1.0 through December 31, 2010
_____:1.0
Yes  No
 
1.4:1.0 from January 31, 2011 through December 31, 2011
_____:1.0
Yes  No
 
1.3:1.0 from and after January 31, 2012
_____:1.0
Yes  No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
 


 
By:______________________________
Name: ___________________________
Title: ____________________________
 
 
 
BANK USE ONLY
Received by: _____________________
authorized signer
Date:                    _________________________
Verified: ________________________
authorized signer
Date:                    _________________________
Compliance Status:                                         Yes  No




 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Schedule 1 to Compliance Certificate
 
Financial Covenants of Borrowers
 
Dated:           ____________________
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
I.           Tangible Net Worth (Section 6.7(a)
 
Required:
 
Period
Minimum Tangible Net Worth
Quarter ending March 31, 2010
$50,000,000 plus the Applicable Equity Proceeds
Quarter ending June 30, 2010
$42,000,000 plus the Applicable Equity Proceeds
Quarter ending September 30, 2010
$42,000,000 plus the Applicable Equity Proceeds
Quarter ending December 31, 2010 and each quarter thereafter
$50,000,000 plus the Applicable Equity Proceeds



 
Actual:
 
A.           Tangible Net Worth for such reporting
period                                                                                                                     $_____
 
B.
Proceeds received by Borrowers from the sale of equity

securities by any Borrower after February ___,
2010                                                                                                          $_____
 
C.           50% of line
B                                                                                                                                                                               
$_____
 
D.            Tangible Net Worth plus Applicable Equity Proceeds (line A plus
line
C)                                                                      $_____
 
Is line D equal to or greater than the required minimum amount for such period
set forth above.
 
                                                                   ______ No,
not in
compliance                                                                                                ______
Yes, in compliance
 
II.           Liquidity Ratio (6.7(b))
 
Required:               1.30:1.00 through December 31, 2010
1.40:1.00 from January 31, 2011 through December 31, 2011
1.50:1.00 from and after January 31, 2012


Actual:


A.
Unrestricted cash and Cash Equivalents at Bank or Bank’s Affiliates
$           
 
B.
Billed Accounts Receivable
$           
 
C.
Liquidity (line A plus line B)
$           
 
D.
Outstanding Obligations, including issued and outstanding Letters of Credit
$           
 
E.
Liquidity Ratio (line C divided by line D
____ : 1.00
     

Is line E equal to or greater than the minimum ratio for such period set forth
above?


_______  No, not in
compliance                                                                           _______
Yes, in compliance


 



